DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of Species A2 in the reply filed on 8/27/2021 is acknowledged. Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
The form of the claims filed 7/23/2019 are objected to because there is no claim 19, the claims go from claim 18 to claim 20. This appears to be a typographical error. As such, original claim 20 has been renumbered claim 19. This form should be maintained for all future claim sets.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goedje et al. (Goedje, US 2007/0287929) in view of Najafi et al. (Najafi, US 2009/0005656).

However, the limitations of the medical device being a wireless medical implant, placing the wireless medical implant in a wall of an organ of the subject, wirelessly obtaining the temperature data are not directly taught.
Najafi teaches a related system as it measures temperatures of a user (see entire document, especially [0028]), and teaches the medical device being a wireless medical implant, placing the wireless medical implant in a wall of an organ of the subject and wirelessly obtaining the data (see entire document, especially [0012], [0028], Figures 10-11, [0055], claim 20, [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known temperature sensor for another to obtain predictable results of measuring temperature over time in a cardiovascular system of a patient in order to monitor temperature during a thermodilution process and monitor 
Regarding claim 2, the limitations are met by Goedje in view of Najafi, where Najafi teaches telemetrically communicating with the wireless medical implant to obtain a reading of the temperature measurements (see entire document, especially [0028], [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of transmitting data wirelessly between implanted sensors and external processing in order to reduce wires connections (tethering) to patients and to allow for receiving and processing of data.
Regarding claim 3, the limitations are met by Goedje in view of Najafi, where Goedje teaches wherein the organ is chosen from the group consisting of a chamber of the heart, a vein, or an artery of the circulation system of the subject (see entire document, especially Figures 1-2, femoral artery).
Regarding claim 5, the limitations are met by Goedje in view of Najafi, where Goedje teaches wherein the subject is in a supine, seated, or standing position during the method (see entire document, especially [0002] common measurement in hospital, the claim covers the expected positions a patient would be in and the art reasonably teaches these features as it is highly unlikely a patient would receive thermodilution measurement while upside down, in the alternative OFFICAL NOTICE that the claimed alternative positions are well-known in the art for making diagnostic measurements).

Regarding claim 10, the limitations are met by Goedje in view of Najafi, where Najafi teaches wherein the arms and legs of the anchor clamp the wall therebetween (see entire document, especially Figures 10-11).
Regarding claim 11, the limitations are met by Goedje in view of Najafi, where Najafi teaches wherein the anchor and the wireless medical implant are placed using a catheter (see entire document, especially [0039]).
Regarding claim 12, the limitations are met by Goedje in view of Najafi, where Najafi teaches wherein the wireless medical implant or a second wireless medical implant additionally measures at least one physiological parameter chosen from the group consisting of pressure, 
Regarding claim 13, the limitations are met by Goedje in view of Najafi, where Najafi teaches wherein the wireless medical implant or a second wireless medical implant additionally measures pressure of the blood flowing through the organ (see entire document, especially [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known pressure sensor for another to obtain predictable results of measuring pressure over time in a cardiovascular system of a patient in order to monitor pressure during a thermodilution process and monitor pressure during other times which will allow for detections of other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Regarding claim 14, the limitations are met by Goedje in view of Najafi, where Najafi teaches wherein the method utilizes at least a second wireless medical implant that measures pressure of the blood flowing through the organ (see entire document, especially [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known pressure sensor for another to obtain 
Regarding claim 17, the limitations are met by Goedje in view of Najafi, where Najafi teaches wherein the method utilizes at least a second wireless medical implant chosen from the group consisting of a pressure sensor, oxygen content sensor, impedance sensor, acoustic sensor, ultrasonic sensor, light sensor, infrared sensors (IR) sensor, chemical sensor, gas content sensor, blood sensor/analyzer, ECG, EKG, flow meter, heater, electrode, or pacing electrode (see entire document, especially [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known pressure sensor for another to obtain predictable results of measuring pressure over time in a cardiovascular system of a patient in order to monitor pressure during a thermodilution process and monitor pressure during other times which will allow for detections of other adverse situations to be measured in the patient, as well as repeatability of thermodilution measurements without the need to place a femoral artery catheter each time measurements are being conducted.
Regarding claim 18, the limitations are met by Goedje in view of Najafi, where Goedje teaches the method is performed during at least one of the following medical settings: a pre-operative preparation, during an operation, during post op, within an intensive care unit, during a hospital stay, during an emergency visit, and during a doctor visit (see entire document, especially [0002] well-known to use by physician and in hospital setting).

However, the limitations of the medical device being a wireless medical implant, assembling the wireless medical implant with an anchor; using the anchor to position at least part of a portion of the wireless medical implant in a wall of an organ of the subject such that an end of the wireless medical implant containing a temperature transducer is exposed to blood flowing in the organ; wirelessly obtaining the temperature data are not directly taught.
Najafi teaches a related system as it measures temperatures of a user (see entire document, especially [0028]), and teaches the medical device being a wireless medical implant, assembling the wireless medical implant with an anchor; using the anchor to position at least part of a portion of the wireless medical implant in a wall of an organ of the subject such that an end of the wireless medical implant containing a temperature transducer is exposed to blood flowing in the organ; wirelessly obtaining the temperature data (see entire document, especially [0012], .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goedje et al. (Goedje, US 2007/0287929) in view of Najafi et al. (Najafi, US 2009/0005656) as applied to claim 1 above, and further in view of Krivitski et al. (Krivitski, US 2002/0183632).
Regarding claim 4, the limitations are met by Goedje in view of Najafi, except the limitation of placing at least a second of the wireless medical implant in the wall of the organ farther downstream of the site where the substance was introduced; and obtaining additional temperature measurements with the second wireless medical implant are not directly taught.
Krivitski teaches it may be advantageous to measure temperature of thermodilution at multiple locations in order to increase the accuracy of the flow measurements (see entire document, especially [0035], [0051]). Such teaching with the modification of Goedje in view of Najafi would suggest to one of ordinary skill in the art to include multiple temperature sensor implants in the path to be tested of the femoral artery with motivation to have an increased accuracy of the cardiac output determination. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goedje et al. (Goedje, US 2007/0287929) in view of Najafi et al. (Najafi, US 2009/0005656) as applied to claim 1 above, and further in view of Zdeblick et al. (Zdeblick, US 2004/0220637).
Regarding claim 15, the limitations are met by Goedje in view of Najafi, except the limitations of wherein the wireless medical implant or a second wireless medical implant additionally measures acoustics of the blood flowing through the organ is not directly taught.
Zdeblick teaches a related system of measuring cardiovascular parameters inside a patient (see entire document, especially abstract Figures 1, 5), and teaches the usage of a wireless implant acoustic sensor to measure heart sounds (sere entire document, especially [0018], [0036], [0040], [0067], [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including an acoustic sensor to measure heart sounds in order to identify S1 and S2 noises for further processing of information related to such sounds as part of the Goedje additional processing, or as a standalone diagnostic assessment itself to gather more detailed indication of patient health.
Regarding claim 16, the limitations are met by Goedje in view of Najafi, except the limitations of wherein the method utilizes at least a second wireless medical implant that measures acoustics of the blood flowing through the organ is not directly taught.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791